Exhibit 10.2

ATRICURE, INC.

2005 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, capitalized terms in this Option Agreement
shall have the same meanings ascribed to such terms in the AtriCure, Inc. 2005
Equity Incentive Plan, as amended (the “Plan”).

I. NOTICE OF STOCK OPTION GRANT

Name:

Address:

You (the “Optionee”) have been granted an option to purchase Common Stock of the
Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

 

        Grant Number           Date of Grant           Exercise Price per Share
  $         Total Number of Shares Granted           Total Exercise Price   $
        Type of Option   Nonstatutory Stock Option         Expiration Date  

A. Vesting Schedule.

This Option may be exercised, in whole or in part, in accordance with the
following schedule:

 

  •  

One-third shall first become vested and exercisable on the earlier of (i) the
one-year anniversary of the date of the grant and (ii) the date on which the
Company’s annual meeting of stockholders is held that year, provided the
Optionee is a director immediately prior to such annual meeting;

 

  •  

One-third shall become vested and exercisable on the earlier of (i) the two-year
anniversary of the date of the grant and (ii) the date on which the Company’s
annual meeting of stockholders is held that year, provided the Optionee is a
director immediately prior to such annual meeting; and



--------------------------------------------------------------------------------

  •  

One-third shall become vested and exercisable on the earlier of (i) the
three-year anniversary of the date of the grant and (ii) the date on which the
Company’s annual meeting of stockholders is held that year, provided the
Optionee is a director immediately prior to such annual meeting.

B. Termination Period.

This Option may only be exercised for three (3) months after Optionee ceases to
be a Service Provider. Upon the death or Disability of Optionee, this Option may
only be exercised for twelve (12) months after Optionee ceases to be a Service
Provider. In all cases, this Option will expire on the Expiration Date set forth
above.

II. AGREEMENT

A. Grant of Option.

The Plan Administrator of the Company hereby grants to the Optionee an Option to
purchase the number of Shares set forth in Part I of this Option Agreement, at
the exercise price per Share set forth in Part I of this Option Agreement (the
“Exercise Price”), subject to the terms and conditions of the Plan, which is
incorporated herein by reference. Subject to Section 18(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
shall prevail.

If designated in Part I of this Option Agreement as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it (together with all prior Options granted to
the Optionee) exceeds the $100,000 rule of Code Section 422(d) it shall be
treated as a Nonstatutory Stock Option (“NSO”).

B. Exercise of Option.

(1) Term. This Option is exercisable at any time prior to the Expiration Date
set forth above in accordance with the Vesting Schedule set forth above and the
applicable provisions of the Plan and this Option Agreement.

(2) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be completed by the Optionee
and delivered to the Company. The Exercise Notice shall be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares. This Option
shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price. No Shares
shall be issued pursuant to the exercise of this Option unless such issuance and
exercise complies with Applicable Laws. Assuming such compliance, for income tax
purposes the Exercised Shares shall be considered transferred to the Optionee on
the date the Option is exercised with respect to such Exercised Shares.

 

2



--------------------------------------------------------------------------------

C. Method of Payment.

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:

(1) cash;

(2) check;

(3) consideration received by the Company under a cashless exercise program (if
any) implemented by the Company in connection with the Plan; or

(4) surrender of other Shares, which in the case of Shares acquired from the
Company, (x) have been owned by the Optionee for more than six (6) months on the
date of surrender, and (y) have a Fair Market Value on the date of surrender
equal to the aggregate Exercise Price of the Exercised Shares.

D. Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

E. Tax Obligations.

(1) Withholding Taxes. Optionee agrees to make appropriate arrangements with the
Company (or the Parent or Subsidiary employing or retaining Optionee) for the
satisfaction of all Federal, state, and local income and employment tax
withholding requirements applicable to the Option exercise. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.

(2) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of
the Shares acquired pursuant to the ISO on or before the later of (a) the date
two (2) years after the Date of Grant, or (b) the date one (1) year after the
date of exercise, the Optionee shall immediately notify the Company in writing
of such disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.

 

3



--------------------------------------------------------------------------------

F. Entire Agreement; Governing Law.

The Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Optionee
with respect to the subject matter hereof, and may not be modified adversely to
the Optionee’s interest except by means of a writing signed by the Company and
the Optionee. This Option Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of Ohio.

G. NO GUARANTEE OF CONTINUED SERVICE.

THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER). THE OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE OPTIONEE’S RIGHT OR
THE COMPANY’S RIGHT TO TERMINATE THE OPTIONEE’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

[Remainder of page intentionally left blank. Signature page follows.]

 

4



--------------------------------------------------------------------------------

By the Optionee’s signature and the signature of the Company’s representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Option Agreement. The
Optionee has reviewed the Plan and this Option Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement and fully understands all provisions of the Plan and Option
Agreement. The Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement. The Optionee further agrees to notify
the Company upon any change in the residence address indicated below.

 

OPTIONEE:      ATRICURE, INC.      By: M. Andrew Wade

 

    

 

Signature      Signature      Vice President and CFO

 

    

 

     Title

 

Residence Address

    

 

5



--------------------------------------------------------------------------------

EXHIBIT A

ATRICURE, INC.

2005 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

AtriCure, Inc.

6217 Centre Park Drive

West Chester, Ohio 45069

Attention: Chief Financial Officer

1. Exercise of Option. Effective as of today                     ,
                    , the undersigned (“Purchaser”) hereby elects to purchase
                     shares (the “Shares”) of the Common Stock of AtriCure, Inc.
(the “Company”) under and pursuant to the 2005 Equity Incentive Plan (the
“Plan”) and the Stock Option Agreement dated                     (the “Option
Agreement”). The purchase price for the Shares shall be $         per Share, as
required by the Option Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares and any required withholding taxes to be paid in
connection with the exercise of the Option.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

4. Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Exercised Shares,
notwithstanding the exercise of the Option. The Shares so acquired shall be
issued to the Optionee as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

 

A-1



--------------------------------------------------------------------------------

6. Entire Agreement; Governing Law. The Plan and Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This Exercise Notice is
governed by the internal substantive laws, but not the choice of law rules, of
the State of Ohio.

 

Submitted by:    Accepted by: PURCHASER:    ATRICURE, INC.    By:

 

  

 

Signature   

 

Print Name

  

 

Title

Address:    Address:    6217 Centre Park Drive

 

      West Chester, Ohio 45069

 

     

 

   Date Received

 

A-2